Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 1 of 43




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


   Civil Action No.: 20-cv-01254
   (Consolidated and filed in lead case number 1:20-cv-01057-RM-SKC)


   PHILLIP WERNER, RYAN COLLINS,
   BRADLEY BRIAR, ERIK ERNSTROM,
   ROBERT LOMBARDINI, JAYCELLE
   MARSHALL, KIM KURPJUWEIT,                             DEMAND FOR JURY TRIAL
   SHANNON MCNAMARA, JEFFREY
   FARRELL, JAMES SUTCLIFFE, ERIC
   GIFFORD, ERICK MCQUILLIN, AARON
   BATT, LINH BUI, CHRISTOPHER REED,
   DOUGLAS FULLER, W. WALTER
   LAYMAN, CALLAN KOFOID, and KERI
   REID, Individually and On Behalf of All
   Others Similarly Situated,

                                Plaintiffs,

          v.

   ALTERRA MOUNTAIN COMPANY and
   IKON PASS INC.,

                                Defendants.


                          AMENDED CLASS ACTION COMPLAINT


         Plaintiffs PHILLIP WERNER, RYAN COLLINS, BRADLEY BRIAR, ERIK

  ERNSTROM, ROBERT LOMBARDINI, JAYCELLE MARSHALL, KIM KURPJUWEIT,

  SHANNON MCNAMARA, JEFFREY FARRELL, JAMES SUTCLIFFE, ERIC GIFFORD,

  ERICK MCQUILLIN, AARON BATT, LINH BUI, CHRISTOPHER REED, DOUGLAS

  FULLER, W. WALTER LAYMAN, CALLAN KOFOID, and KERI REID (collectively,

  “Plaintiffs”), on behalf of themselves and all others similarly situated, bring this class action
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 2 of 43




  against ALTERRA MOUNTAIN COMPANY and IKON PASS INC. (collectively, “Defendants”

  or “Alterra”) and respectfully allege the following:

                                       NATURE OF ACTION

           1.     Defendants Alterra Mountain Company and its wholly-owned subsidiary Ikon

  Pass Inc. marketed and sold the Ikon Pass and Ikon Base Pass (collectively, the “Passes”) for the

  2019-20 ski season, which Defendants represented would last into July 2020 (the “2019-20 Ski

  Season”). Alterra promised that its Ikon Pass provided “unlimited access at 14 iconic

  destinations” and also provided up to 7 days each at another 26 “select global destinations” with

  “no blackout dates.”1

           2.     On March 14, 2020, Alterra publicly announced that due to the COVID-19

  outbreak, as of March 15, 2020 all of its North American ski resorts (the “North American Ski

  Resorts”) would be closed until further notice (the “Alterra Closure”).

           3.     Alterra did not offer refunds to purchasers of the Passes (collectively, “Pass

  Holders”) due to their inability to use their Passes for the remainder of the 2019-20 Ski Season,

  but instead have retained the payments made by Pass Holders.

           4.     Plaintiffs bring this class action suit on behalf of themselves and all others

  similarly situated to seek redress for Defendants’ refusal to refund fees after they closed all of

  their North American Ski Resorts, well short of the promised duration of the 2019-20 Ski

  Season. Alterra collected fees from skiers, snowboarders (also referred to herein as “riders”), and

  others, but then deprived them of the promised “unlimited” skiing and snowboarding.

                                              PARTIES

           5.     Plaintiff Phillip Werner is a citizen of Colorado and resides in Denver, Colorado.

  Mr. Werner purchased an Ikon Base Pass from Defendants for the 2019-20 Ski Season. Due to

  1
      https://www.ikonpass.com/en/shop-passes/ikon-pass-2019-2020 (last accessed July 7, 2020).
                                                   2
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 3 of 43




  the Alterra Closure, Plaintiff Werner was prevented from using the entire value of his Ikon Base

  Pass.

          6.     Plaintiff Ryan Collins is a citizen of Illinois and resides in Malta, Illinois. Mr.

  Collins purchased an Ikon Base Pass from Defendants for the 2019-20 Ski Season. Due to the

  Alterra Closure, Plaintiff Collins was prevented from using the entire value of his Ikon Base

  Pass.

          7.     Plaintiff Bradley Briar is a citizen of Illinois and resides in Tinley Park, Illinois.

  Mr. Briar purchased an Ikon Base Pass from Defendants for the 2019-20 Ski Season. Due to the

  Alterra Closure, Plaintiff Briar was prevented from using the entire value of his Ikon Base Pass.

          8.     Plaintiff Erik Ernstrom is a citizen of Colorado and resides in Longmont,

  Colorado. Mr. Ernstrom purchased an Ikon Base Pass from Defendants for the 2019-20 Ski

  Season. Due to the Alterra Closure, Plaintiff Ernstrom was prevented from using the entire value

  of his Ikon Base Pass.

          9.     Plaintiff Robert Lombardini is a citizen of Colorado and resides in Denver,

  Colorado. Mr. Lombardini purchased Ikon Passes for himself and his girlfriend from Defendants

  for the 2019-20 Ski Season. Due to the Alterra Closure, Plaintiff Lombardini was prevented from

  using the entire value of his Ikon Passes.

          10.    Plaintiff Jaycelle Marshall is a citizen of Colorado and resides in Golden,

  Colorado. Ms. Marshall purchased Ikon Base Passes for herself, her husband, and her daughter

  from Defendants for the 2019-20 Ski Season. Due to the Alterra Closure, Plaintiff Marshall was

  prevented from using the entire value of her Ikon Base Passes.

          11.    Plaintiff Kim Kurpjuweit is a citizen of California and resides in Morro Bay,

  California. Mr. Kurpjuweit purchased an Ikon Base Pass from Defendants for the 2019-20 Ski


                                                   3
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 4 of 43




  Season. Due to the Alterra Closure, Plaintiff Kurpjuweit was prevented from using the entire

  value of his Ikon Base Pass.

          12.    Plaintiff Shannon McNamara is a citizen of California and resides in Los Osos,

  California. Mr. McNamara purchased an Ikon Base Pass from Defendants for the 2019-20 Ski

  Season. Due to the Alterra Closure, Plaintiff McNamara was prevented from using the entire

  value of his Ikon Base Pass.

          13.    Plaintiff Jeffrey Farrell is a citizen of Minnesota and resides in White Bear Lake,

  Minnesota. Mr. Farrell purchased an Ikon Pass from Defendants for the 2019-20 Ski Season.

  Due to the Alterra Closure, Plaintiff Farrell was prevented from using the entire value of his Ikon

  Pass.

          14.    Plaintiff James Sutcliffe is a citizen of Minnesota and resides in St. Louis Park,

  Minnesota. Mr. Sutcliffe purchased an Ikon Pass from Defendants for the 2019-20 Ski Season.

  Due to the Alterra Closure, Plaintiff Sutcliffe was prevented from using the entire value of his

  Ikon Pass.

          15.    Plaintiff Eric Gifford is a citizen of Missouri and resides in Springfield, Missouri.

  Mr. Gifford purchased Ikon Base Passes from Defendants for himself and his family members

  for the 2019-20 Ski Season. Due to the Alterra Closure, Plaintiff Gifford and his family were

  prevented from using the entire value of their Ikon Base Passes.

          16.    Plaintiff Erick McQuillin is a citizen of Montana and resides in Helena, Montana.

  Mr. McQuillin purchased an Ikon Pass from Defendants for the 2019-20 Ski Season. Due to the

  Alterra Closure, Plaintiff McQuillin was prevented from using the entire value of his Ikon Pass.




                                                   4
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 5 of 43




          17.    Plaintiff Aaron Batt is a citizen of Nebraska and resides in Omaha, Nebraska. Mr.

  Batt purchased an Ikon Pass from Defendants for the 2019-20 Ski Season. Due to the Alterra

  Closure, Plaintiff Batt was prevented from using the entire value of his Ikon Pass.

          18.    Plaintiff Linh Bui is a citizen of Ohio and resides in Columbus, Ohio. Ms. Bui

  purchased an Ikon Base Pass from Defendants for the 2019-20 Ski Season. Due to the Alterra

  Closure, Plaintiff Bui was prevented from using the entire value of her Ikon Base Pass.

          19.    Plaintiff Christopher Reed is a citizen of Ohio and resides in Columbus, Ohio. Mr.

  Reed purchased an Ikon Base Pass from Defendants for the 2019-20 Ski Season. Due to the

  Alterra Closure, Plaintiff Reed was prevented from using the entire value of his Ikon Base Pass.

          20.    Plaintiff Douglas Fuller is a citizen of Utah and resides in Salt Lake City, Utah.

  Mr. Fuller purchased an Ikon Base Pass from Defendants for the 2019-20 Ski Season. Due to the

  Alterra Closure, Plaintiff Fuller was prevented from using the entire value of his Ikon Base Pass.

          21.    Plaintiff W. Walter Layman is a citizen of Utah and resides in Park City, Utah.

  Mr. Layman purchased an Ikon Base Pass from Defendants for the 2019-20 Ski Season. Due to

  the Alterra Closure, Plaintiff Layman was prevented from using the entire value of his Ikon Base

  Pass.

          22.    Plaintiff Callan Kofoid is a citizen of Wisconsin and resides in Minocqua,

  Wisconsin. Mr. Kofoid purchased an Ikon Pass from Defendants for the 2019-20 Ski Season.

  Due to the Alterra Closure, Plaintiff Kofoid was prevented from using the entire value of his

  Ikon Pass.

          23.    Plaintiff Keri Reid is a citizen of Wisconsin and resides in Minocqua, Wisconsin.

  Ms. Reid purchased an Ikon Pass from Defendants for the 2019-20 Ski Season. Due to the

  Alterra Closure, Plaintiff Reid was prevented from using the entire value of her Ikon Pass.


                                                  5
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 6 of 43




         24.    Defendant Alterra Mountain Company is a Delaware corporation, with its

  principal place of business in Denver, Colorado. Alterra Mountain Company, among other

  things, owns and operates ski resorts in North America.

         25.    Defendant Ikon Pass, Inc. is a Delaware corporation, with its principal place of

  business in Denver, Colorado. Ikon Pass, Inc. is a wholly-owned subsidiary of Alterra Mountain

  Company and it sells the Passes to customers such as Plaintiffs and Class Members.

                                              FACTS

         26.    Alterra owns and operates 15 North American Ski Resorts, including destinations

  such as Squaw Valley, Alpine Meadows and Mammoth Mountain in California, Steamboat and

  Winter Park Resort in Colorado, Deer Valley Resort in Utah, and several others.

         27.    In addition to daily lift tickets, Defendants marketed and sold two types of passes

  for the 2019-20 Ski Season, the Ikon Pass and the Ikon Base Pass. The Passes grant the

  purchasers varying degrees of access to not only the 15 ski resorts owned and operated by

  Alterra, but also several others in North America and beyond.

         28.    According to Alterra, “The Ikon Pass unlocks adventure with access to 38 iconic

  winter destinations across the Americas, Japan, Australia and New Zealand and is a collaboration

  of industry leaders - Alterra Mountain Company, Aspen Skiing Company, Boyne Resorts,

  POWDR, Jackson Hole Mountain Resort, Alta Ski Area, Snowbird, SkiBig3, Revelstoke

  Mountain Resort, Sugarbush Resort, Thredbo, Niseko United, Valle Nevado, and NZ Ski. Each

  demonstrates integrity, character and independence that is reflected in their mountains and

  guests.”2




  2
   https://www.alterramtnco.com/news/2019/02/26/19-20-ikon-pass-launch-release.html (last
  accessed July 7, 2020).
                                                 6
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 7 of 43




         29.     In selling the Passes for the 2019-20 Ski Season, Alterra represented to and

  promised purchasers of the Ikon Pass “unlimited access” to 14 ski resorts, seven days of access

  each at another 16 ski resorts, and a combined seven days of access at seven other ski resorts, all

  “with no blackout dates.” The Ikon Pass cost $949 for adults, $699 for young adults, $199 or

  $299 for children, and $49 for children aged 4 and under.3

         30.     Similarly, Alterra represented to and promised purchasers of the Ikon Base Pass

  “unlimited/select access” to 12 ski resorts, five days of access each at another 19 ski resorts, and

  a combined five days of access at six other ski resorts with “holiday blackout periods.” The Ikon

  Base Pass cost $649 for adults, $499 for young adults, $159 or $259 for children, and $49 for

  children aged 4 and under.4

         31.     Because the individual daily rates for ski and snowboard passes are high,

  customers who anticipate skiing or riding a number of days will assess their own needs and

  purchase the appropriate Pass. Many people take Spring Break ski vacations in March and April.

  For them, the cost effective way to purchase lift tickets was to purchase one type of Ikon Pass.

         32.     Defendants touted the extended length of the ski and snowboard season at their

  North American Ski Resorts as a benefit to prospective purchasers of the Passes. For instance, in

  an article published on March 6, 2019, Defendants stated that one of their North American Ski

  Resorts, Squaw Valley Alpine Meadows “plans to once again host the longest ski season in

  Tahoe.”5 That article stated that the Squaw Valley ski resort “plans to operate…until July 7

  [2019].” In the same paragraph, the article markets that “the 2019-20 Ikon Pass is now on sale”




  3
    Id.
  4
    Id.
  5
    https://squawalpine.com/explore/blog/squaw-valley-alpine-meadows-extending-season-july-7
  (last accessed July 7, 2020).
                                                   7
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 8 of 43




  and includes a hyperlink to the ikonpass.com website where customers could purchase the

  Passes.

            33.   Likewise, another of Defendants’ North American Ski Resorts, Mammoth

  Mountain, in recent years remained open into June, July, and even August.

            34.   On March 14, 2020, without any prior notification to Plaintiffs or Class Members,

  Defendants initiated the Alterra Closure by abruptly suspending all operations at their North

  American Ski Resorts. In its March 14, 2020 announcement, Alterra Mountain Company’s Chief

  Executive Officer stated that Alterra “will suspend operations at our 15 North American ski

  resorts, starting the morning of Sunday, March 15, until further notice. All lift operations, food

  and beverage, retail and rental services will be closed until further notice.”6

            35.   By closing all of their North American Ski Resorts effective March 15, 2020,

  Defendants deprived Plaintiffs and Class Members of over one-third of the 2019-20 Ski Season.

            36.   As part of the Alterra Closure, Defendants eliminated virtually all employees to

  greatly reduce their operating costs.

            37.   Thus, Defendants have eliminated virtually all of their costs of operating their

  North American Ski Resorts, yet have refused to refund any portion of the price paid for the

  Passes by Plaintiffs and the Class Members, which Passes were purchased with Defendants’

  representations they could be used for the full duration of the 2019-20 Ski Season into the

  summer of 2020. Instead, Defendants have retained 100% of the fees paid by Plaintiffs and Class

  Members for their Passes even after Defendants closed their North American Ski Resorts after

  only about two-thirds of the 2019-20 Ski Season had occurred.




  6
   https://www.alterramtnco.com/news/2020/03/14/alterra-mountain-company-closure-
  announcement (last accessed July 7, 2020).
                                                    8
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 9 of 43




         38.     Rather than offer to refund any of the price paid by Plaintiffs and Class members,

  Defendants offered to double the “renewal discount” for Passes for the 2020-21 season. Thus,

  Defendants offered 2019-20 Pass Holders a discount of $100 for 2020-21 Ikon Passes (in

  addition to the normal $100 for early purchase) and a discount of $50 for 2020-21 Ikon Base

  Passes (in addition to the normal $50 offered for early purchase).7 Defendants initially required

  that 2020-21 Passes must have been purchased prior to May 27, 2020 to receive the increased

  “renewal discount.” Defendants later extended the deadline to June 16, 2020.

         39.     Thus, to get the alleged “benefit” of the discount for the Passes, Plaintiffs and the

  Class Members must spend more money to renew a Pass that they may neither want nor use.

  Absent spending more money to purchase a 2020-21 Pass, Plaintiff and Class Members receive

  no “benefit” whatsoever. Meanwhile, during a time of historic economic uncertainty and record

  unemployment including, on information and belief, Class Members, Defendants refuse to

  refund to Plaintiffs and Class Members their overpayment for the Passes. Instead, Defendants

  unlawfully continue to retain the entire purchase price paid by Plaintiffs and Class Members for

  the Passes.

         40.     Plaintiffs seek relief in this action individually, and on behalf of all of

  Defendants’ customers nationwide that purchased Ikon Passes or Ikon Base Passes for the 2019-

  20 Ski Season. Plaintiffs seek relief for themselves and all Class Members for Defendants’

  breach of contract, breach of express warranties, negligent misrepresentation, unjust enrichment,

  and conversion as well as violations of state consumer protection statutes




  7
   https://www.alterramtnco.com/news/2020/04/14/ikon-pass-announces-updates-to-20-21-
  season-passes (last accessed July 7, 2020).
                                                   9
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 10 of 43




                                    JURISDICTION AND VENUE

            41.   This Court has subject matter jurisdiction over this controversy pursuant to the

   Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), because (a) the proposed Class,

   defined below, consists of more than one hundred members; (b) the parties are minimally

   diverse, as members of the proposed Class are citizens of states different than Defendants’ home

   state; and (c) the aggregate amount in controversy exceeds $5 million, exclusive of interests and

   costs.

            42.   This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

   to 28 U.S.C. § 1367.

            43.   This Court has personal jurisdiction over Defendants because Defendants’

   principal places of business are within this District.

            44.   Venue is proper in this District under 28 U.S.C. § 1391 because Defendants

   maintain their principal place of business within the District and a substantial part of the events

   giving rise to Plaintiffs’ claims occurred here.

                                  CLASS ACTION ALLEGATIONS

            45.   Plaintiffs bring this action on behalf of themselves and as a class action under

   Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure seeking damages on behalf of

   themselves and Class Members nationwide:

                  All persons in the United States who purchased for the 2019-20
                  Ski Season an Ikon Pass or an Ikon Base Pass.

            46.   Excluded from the Class are: a) any Judge or Magistrate presiding over this action

   and members of their families; b) Defendants, Defendants’ subsidiaries, parents, successors,

   predecessors, and any entity in which Defendants or their parents have a controlling interest and

   their current or former employees; c) persons who properly execute and file a timely request for


                                                      10
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 11 of 43




   exclusion from the Class; d) the legal representatives, successors or assigns of any such excluded

   persons; and e) all persons who have previously had claims finally adjudicated or who have

   released their claims against Defendants similar to those alleged herein.

          47.     If necessary or alternatively, Plaintiffs also seek to represent subclasses of

   individuals who purchased passes from Defendants in each of the 50 states and U.S. territories

   (e.g., the Illinois, California, Minnesota, Missouri, Montana, Nebraska, Ohio and Wisconsin

   Subclasses).

          48.     Collectively, unless otherwise so stated, the above-defined classes and subclasses

   are referred to herein as the “Class.”

          49.     Plaintiffs reserve their right to amend the Class definitions if discovery or further

   investigation reveals that any Class should be expanded or narrowed, divided into additional

   subclasses under Rule 23(c)(5), or modified in any other way

          50.     While the exact number and identities of the Class Members are unknown at this

   time, and can only be ascertained through appropriate discovery, on information and belief, the

   Class is so numerous that joinder of all Class Members is impracticable. Also, on information

   and belief, all Class Members are readily identifiable since Defendants maintain electronic

   records of all Pass Holders’ identity and contact information.

          51.     Common questions of law and fact exist as to all members of the Class. Such

   questions of law and fact common to the Class include, but are not limited to, whether

   Defendants breached their contract and/or their warranty with their Pass customers, whether

   Defendants negligently made misrepresentations, whether Defendants were unjustly enriched,

   whether Defendants are liable for conversion, and whether Defendants violated certain state

   consumer protection statutes.


                                                   11
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 12 of 43




          52.     Plaintiffs’ claims are typical of the claims of all Class Members because such

   claims arise from Defendants’ wrongful conduct, as alleged above. Plaintiffs have no interests

   that conflict with the interests of the other Class Members.

          53.     Questions of law and fact common to all Plaintiffs and Class Members

   predominate over any questions affecting only individual Class Members, including legal and

   factual issues relating to liability and damages.

          54.     Plaintiffs will fairly and adequately represent and protect the interests of the Class

   Members. Plaintiffs have retained competent counsel experienced in complex commercial

   litigation and class actions to represent themselves and the Class.

          55.     Class action treatment is a superior method for the fair and efficient adjudication

   of the controversy, in that, among other things, such treatment will permit a large number of

   similarly situated persons to prosecute their common claims in a single forum simultaneously,

   efficiently, and without the unnecessary duplication of evidence, effort, and expense that

   numerous individual actions would engender. The benefits of proceeding through the class

   mechanism, including providing injured persons or entities with a method for obtaining redress

   for claims that might not be practicable to pursue individually, substantially outweigh any

   difficulties that may arise in management of this class action.

          56.     Absent a class action, most Class members would likely find the cost of litigating

   their claims prohibitively high and would therefore have no effective remedy at law. Because of

   the relatively small size of the individual Class members’ claims compared to the anticipated

   costs of the litigation, it is likely that only a few, if any, Class members could afford to seek legal

   redress for the harms caused by Defendants’ actions.




                                                       12
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 13 of 43




                                               COUNT I
                                            Nationwide Class
                                           Breach of Contract

          57.        Plaintiffs hereby repeat and reallege the allegations contained in paragraphs 1

   through 56 above of this complaint, as if fully alleged herein.

          58.        Plaintiffs bring this claim individually and on behalf of the members of the

   proposed Nationwide Class arising from their purchases of Passes from Defendants.

          59.        Defendants offered the Passes to Plaintiffs and Class Members to provide access,

   including skiing and riding, to their North American Ski Resorts for the entire duration of the

   2019-20 Ski Season into the 2020 summer in exchange for Plaintiffs’ and Class Members’

   payment in full of Pass fees.

          60.        Each Plaintiff and all Class Members accepted Defendants’ contractual offer and

   fully performed and complied with all conditions precedent including full payment to Defendants

   for the Passes.

          61.        Defendants breached these contracts by retaining Plaintiffs’ and Class Members’

   Pass fees while all of their North American Ski Resorts remain closed, terminating over one-

   third of the 2019-20 Ski Season that Defendants contractually promised to Plaintiffs and Class

   Members. Plaintiffs and Class Members have suffered an injury through the full payment of Pass

   fees, without a refund, while not having the contractually promised duration of ski and

   snowboard access to Defendants’ North American Ski Resorts.

                                              COUNT II
                                           Nationwide Class
                                      Breach of Express Warranty

          62.        Plaintiffs hereby repeat and reallege the allegations contained in paragraphs 1

   through 56 above of this complaint, as if fully alleged herein.



                                                    13
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 14 of 43




          63.     Plaintiffs bring this claim individually and on behalf of the members of the

   proposed Nationwide Class arising from their purchases of Passes from Defendants.

          64.     In connection with their sale of the Passes, Defendants made an express warranty

   that customers would have unlimited access to their North American Ski Resorts for the entire

   duration of the 2019-20 Ski Season into the 2020 summer.

          65.     Defendants’ affirmation of fact and promise in their marketing, web pages, and

   signage became part of the basis of the bargain between Defendants and Plaintiffs and Class

   Members, thereby creating express warranties that the services would conform to Defendants’

   affirmations of fact, representations, promises, and descriptions.

          66.     Each Plaintiff and all Class Members fully performed and complied with all

   conditions precedent including full payment to Defendants for the Passes.

          67.     Defendants breached their express warranty by failing to provide Pass Holders

   with unlimited ski and ride access to their North America Ski Resorts for the duration of the

   warranted 2019-20 Ski Season.

          68.     Plaintiffs and the Class Members were injured as a direct and proximate result of

   Defendants’ breach because: (a) they would not have purchased or paid for Defendants’ Passes

   absent Defendants’ representations and omission of a warning that they would retain Class

   Members’ Pass Holder fees while all of their North American Ski Resorts are closed; (b) they

   would not have purchased Passes on the same terms absent Defendants’ representations and

   omissions; (c) they paid a price premium for Defendants’ Passes based on Defendants’

   misrepresentations and omissions; and (d) Defendants’ Passes did not have the characteristics,

   benefits, or quantities as promised.




                                                   14
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 15 of 43




                                             COUNT III
                                          Nationwide Class
                                     Negligent Misrepresentation

          69.     Plaintiffs hereby repeat and reallege the allegations contained in paragraphs 1

   through 56 above of this complaint, as if fully alleged herein.

          70.     Plaintiffs bring this claim individually and on behalf of the members of the

   proposed Nationwide Class arising from their purchases of Passes from Defendants.

          71.     Defendants misrepresented that Pass Holders would have unlimited ski and ride

   access to their North America Ski Resorts for the represented 2019-20 Ski Season into the 2020

   summer.

          72.     Defendants made these representations without knowledge of their truth or

   veracity.

          73.     Defendants negligently misrepresented and/or negligently omitted material facts

   about their Passes and services that their North American Ski Resorts would unconditionally be

   available for the entire duration of the 2019-20 Ski Season into the 2020 summer.

          74.     The negligent misrepresentations and omissions made by Defendants, upon which

   Plaintiffs and Class Members reasonably and justifiably relied, were intended to induce and

   actually induced Plaintiffs and Class Members to purchase Defendants’ Passes.

          75.     As a result of Defendants’ misrepresentations, Plaintiffs and all Class Members

   made full payment to Defendants for the Passes before the 2019-20 Ski Season began.

          76.     Plaintiffs and the Class Members were injured as a direct and proximate result of

   Defendants’ misrepresentations because: (a) they would not have purchased or paid for

   Defendants’ Passes absent Defendants’ representations and omission of a warning that they

   would retain Class Members’ Pass Holder fees while all of their North American Ski Resorts are

   closed; (b) they would not have purchased Passes on the same terms absent Defendants’
                                                   15
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 16 of 43




   representations and omissions; (c) they paid a price premium for Defendants’ Passes based on

   Defendants’ misrepresentations and omissions; and (d) Defendants’ Passes did not have the

   characteristics, benefits, or quantities as promised.

          77.     The negligent actions of Defendants caused damage to Plaintiffs and Class

   Members, who are entitled to damages and other legal and equitable relief as a result.

                                              COUNT IV
                                            Nationwide Class
                                           Unjust Enrichment

          78.     Plaintiffs hereby repeat and reallege the allegations contained in paragraphs 1

   through 56 above of this complaint, as if fully alleged herein.

          79.     Plaintiffs bring this claim individually and on behalf of the members of the

   proposed Nationwide Class arising from their purchases of Passes from Defendants.

          80.     Plaintiffs and Class Members conferred benefits on Defendants by paying in

   advance of the start of the 2019-20 Ski Season and in full for the Passes they purchased from

   Defendants.

          81.     Defendants have knowledge of such benefits and accepted those in full payments

   knowing the representations they made and services they were to provide in consideration for

   those payments, namely, unlimited skiing and riding at Defendants’ North American Ski Resorts

   for the entirety of the represented 2019-20 Ski Season. Defendants developed the Pass program

   with the specific purpose to obtain nearly 100% of their ski or ride revenues before the 2019-20

   Ski Season began.

          82.     As a result of the Alterra Closure, Defendants received 100% of the revenues for

   their Passes sold to Plaintiffs and Class Members, but Defendants cancelled over one-third of the

   2019-20 Ski Season depriving Plaintiffs and Class Members of benefits for which they paid

   Defendants in full.
                                                    16
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 17 of 43




          83.     Defendants eliminated the vast majority of their employees and cut other

   operating costs that they otherwise would have incurred had Defendants kept their North

   American Ski Resorts open for the full duration of the 2019-20 Ski Season, as they represented.

   Defendants have been unjustly enriched in retaining the revenues derived from Plaintiffs and

   Class Members’ Pass fees, while eliminating the costs for the services purchased by Plaintiffs

   and Class Members with those Pass fees. Retention of those moneys under these circumstances

   is unfair, unjust and inequitable because Defendants are retaining their customers’ full Pass fees

   while all of their North American Ski Resorts remain closed.

          84.     Because Defendants’ retention of the non-gratuitous benefits conferred on them

   by Plaintiffs and Class Members is unfair, unjust, and inequitable, Defendants must pay

   restitution to Plaintiffs and Class Members for their unjust enrichment, as ordered by the Court.

                                              COUNT V
                                           Nationwide Class
                                             Conversion

          85.     Plaintiffs hereby repeat and reallege the allegations contained in paragraphs 1

   through 56 above of this complaint, as if fully alleged herein.

          86.     Plaintiffs bring this claim individually and on behalf of the members of the

   proposed Nationwide Class arising from their purchases of Passes from Defendants.

          87.     Plaintiffs and members of the Class had a right to a refund of their Pass fees once

   all of Defendants’ North American Ski Resorts were and remain closed. Defendants intentionally

   retained the full amount of the Plaintiffs’ and Class Members’ Pass fees while Defendants’ North

   American Ski Resorts were closed. Plaintiffs and Class Members did not consent to Defendants’

   retaining such fees while Defendants’ North American Ski Resorts are closed.




                                                   17
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 18 of 43




          88.     Plaintiffs and Class Members were harmed through Defendants’ retention and

   conversion of their Pass fees for Defendants’ own benefit; and Defendants’ conduct was a

   substantial factor in causing Plaintiffs and Class Members’ harm

                                            COUNT VI
                                         Nationwide Class
                          Violation of Colorado Consumer Protection Act,
                                 Colo. Rev. Stat. §§ 6-1-101, et seq.

          89.     Plaintiffs hereby repeat and reallege the allegations contained in paragraphs 1

   through 56 above of this complaint, as if fully alleged herein.

          90.     Plaintiffs bring this claim individually and on behalf of the members of the

   proposed Nationwide Class or, alternatively, a Colorado Subclass arising from their purchases in

   Colorado of Passes from Defendants.

          91.     Defendants are each a “person” as defined by Colo. Rev. Stat. § 6-1-102(6).

          92.     Plaintiffs and Class Members, as well as the general public, are actual or

   potential consumers of the products and services offered by Defendants or successors in

   interest to actual consumers.

          93.     Defendants engaged in deceptive trade practices in the course of their business, in

   violation of Colo. Rev. Stat. § 6-1-105(1), including, but not limited to, by advertising

   nationwide that purchasers of their Passes have unlimited, unrestricted skiing and snowboarding

   at Defendants’ North American Ski Resorts for the entire duration of the represented 2019-20

   Ski Season through, at some resorts, August 2020.

          94.     By engaging in deceptive trade practices in the course of their business and

   vocation, directly or indirectly affecting the people of Colorado and all other states where

   Passes were sold, Defendants violated Colo. Rev. Stat. § 6-1-105(g) by representing that goods




                                                   18
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 19 of 43




   and services are of a particular standard or quality when they knew or should have known that

   they are of another.

          95.     In particular, Defendants represented that the purchasers of the Passes would

   obtain “unlimited access” at their North American Ski Resorts for duration of the entire 2019-20

   Ski Season through, at some resorts, August 2020, when in fact Defendants knew or should

   known that in the event that they closed all of their North American Ski Resorts before the end of

   the 2019-20 Ski Season they would retain 100% of the price paid to Defendants for the Passes.

          96.     Defendants’ representations and omissions were material because they were

   likely to deceive reasonable consumers if Defendants failed to keep their North American Ski

   Resorts open for the duration of the 2019-20 Ski Season as represented and promised.

          97.     Plaintiffs and the Class Members acted reasonably when they purchased

   Defendants’ Passes based on their belief that Defendants’ representations were true and lawful.

          98.     Defendants’ actions violate Colorado’s         Consumer    Protection   Act,   and

   recklessly disregarded Plaintiffs’ and Class Members’ rights by accepting Plaintiffs’ and Class

   Members’ payments in full for the Passes, which were represented to allow Pass Holders the

   ability to ski and ride for the entire 2019-20 Ski Season, through, at some resorts, August 2020,

   but by prematurely closing their North American Ski Resorts and refusing to refund the fees paid

   by Plaintiffs and Class Members.

          99.     As a direct and proximate result of Defendants’ deceptive trade practices,

   Plaintiffs and the Class Members suffered injuries to their legally protected interests, including

   because: (a) they would not have purchased or paid for Defendants’ Passes absent Defendants’

   representations and omission of a warning that they would retain 100% of Class Members’ Pass

   Holder fees while all their North American Ski Resorts are closed; (b) they would not have


                                                  19
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 20 of 43




   purchased Passes on the same terms absent Defendants’ representations and omissions; (c) they

   paid a price premium for Defendants’ Passes based on Defendants’ misrepresentations and

   omissions; and (d) Defendants’ Passes did not have the characteristics, benefits, or quantities as

   promised.

          100.    Defendants’ deceptive trade practices significantly impact the public because

   Defendants own and operate at least 15 North American Ski Resorts, market the Passes as providing

   access to “38 global winter destinations,” and, on information and belief, sell a large number of ski

   passes to consumers located in Colorado and every other state.

          101.    Plaintiffs and the Class Members seek all monetary and non-monetary relief

   allowed by law, including the greater of their: (a) actual damages, or (b) $500, or (c) three times

   actual damages (for Defendants’ bad faith conduct); injunctive relief; and reasonable attorneys’

   fees and costs.

                                              COUNT VII
                                            Illinois Subclass
                  Violation of the Illinois Uniform Deceptive Trade Practices Act
                                       815 ILCS §§ 510/2, et seq.


          102.    The Illinois Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

   individually and on behalf of the Illinois Subclass, repeat and re-allege the allegations contained

   in paragraphs 1 through 56 above of this complaint, as if fully alleged herein.

          103.    Plaintiff brings this claim individually and on behalf of the members of the

   proposed Illinois Subclass arising from their purchases in Illinois of Passes from Defendants.

          104.    Plaintiff, Illinois Subclass Members, and Defendants are each a “person” as

   defined by ILCS § 510/1(5).




                                                    20
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 21 of 43




          105.    Defendants engaged in deceptive trade practices in the course of their business, in

   violation of Illinois’s Uniform Deceptive Trade Practices Act (“IDTPA”), 815 ILCS § 510/2,

   including, but not limited to, by advertising that purchasers of Defendants’ Passes would have

   unlimited, unrestricted skiing at Defendants’ North American Ski Resorts for the duration of the

   entire 2019-20 Ski Season through, at some resorts, August 2020.

          106.    By engaging in deceptive trade practices in the course of their business and

   vocation, directly or indirectly affecting the people of Illinois, Defendants violated 815 ILCS

   § 510/2, including the following provisions: representing that their goods and services had

   characteristics, uses, and benefits that they did not have, in violation of 815 ILCS § 510/2(5);

   representing that goods and services are of a particular standard or quality when they are of

   another, in violation of 815 ILCS § 510/2(7); and engaging in other conduct which similarly

   creates a likelihood of confusion or misunderstanding, in violation of 815 ILCS §

   510/2(12).

          107.    Defendants’ representations and omissions were material because they were

   likely to deceive reasonable consumers.

          108.    Defendants recklessly disregarded the rights of Plaintiff and the Illinois

   Subclass Members.

          109.    As a direct and proximate result of Defendants’ deceptive trade practices,

   Plaintiff and the Illinois Subclass Members suffered injuries to their legally protected interests,

   including because: (a) they would not have purchased or paid for Defendants’ Passes absent

   Defendants’ representations and omission of a warning that they would retain Plaintiff’s and Class

   Members’ Pass Holder fees while all North American Ski Resorts are closed; (b) they would not

   have purchased Passes on the same terms absent Defendants’ representations and omissions; (c)


                                                   21
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 22 of 43




   they paid a price premium for Defendants’ Passes based on Defendants’ misrepresentations and

   omissions; and (d) Defendants’ Passes did not have the characteristics, benefits, or quantities as

   promised.

            110.   Plaintiff and the Illinois Subclass Members seek all monetary and non-

   monetary relief allowed by law, including injunctive relief and attorneys’ fees and costs.

                                           COUNT VIII
                                        California Subclass
                        Violation of California’s Unfair Competition Law,
                      California Business & Professions Code §§ 17200, et seq.

            111.   The California Plaintiff(s) identified above (“Plaintiff,” for purposes of this

   Count), individually and on behalf of the California Subclass, repeats and realleges the

   allegations contained in paragraphs 1 through 56 above of this complaint, as if fully alleged

   herein

            112.   Plaintiff brings this claim individually and on behalf of the members of the

   proposed California Subclass arising from their purchases in California of Passes from

   Defendants.

            113.   Defendants are subject to California’s Unfair Competition Law (“UCL”), Cal.

   Bus. & Prof. Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair competition

   shall mean and include unlawful, unfair or fraudulent business practices and unfair, deceptive,

   untrue or misleading advertising….”

            114.   Defendants advertised and represented that their Pass Holders would have

   “unlimited access” at their North American Ski Resorts for the duration of the entire 2019-20 Ski

   Season into the 2020 summer. That representation was false and misleading to a reasonable

   consumer, including Plaintiff and the California Subclass Members, because Defendants in fact




                                                   22
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 23 of 43




   closed all of their North American Ski Resorts after only two-thirds of the 2019-20 Ski Season

   while retaining 100% of the price paid to Defendants by Class Members for the Passes.

          115.    Defendants’ business practices, described herein, violated the “unfair” prong of

   the UCL in that their conduct of refusing to issue refunds to Plaintiffs and Class Members is

   substantially injurious to consumers, offends public policy, and is immoral, unethical,

   oppressive, and unscrupulous, as the gravity of the conduct outweighs any alleged benefits.

   Defendants’ advertising of their Passes as being available for use at any time during the entire

   2019-20 Ski Season into the 2020 summer and their retention of Pass fees while their North

   American Ski Resorts are closed is of no benefit to consumers, but rather, is a substantial

   detriment.

          116.    Plaintiff and the California Subclass Members acted reasonably when they

   purchased Passes from Defendants based on the belief that they would have unlimited access to

   Defendants’ North American Ski Resorts for the entire 2019-20 Ski Season into the 2020

   summer.

          117.    Plaintiff and the California Subclass Members lost money or property as a result

   of Defendants’ UCL violations because Plaintiff and the California Subclass Members suffered

   injuries caused by Defendants because: (a) they would not have purchased or paid for

   Defendants’ Passes absent Defendants’ representations and omission of a warning that they would

   retain 100% of Class Members’ Pass Holder fees while all their North American Ski Resorts are

   closed; (b) they would not have purchased Passes on the same terms absent Defendants’

   representations and omissions; (c) they paid a price premium for Defendants’ Passes based on

   Defendants’ misrepresentations and omissions; and (d) Defendants’ Passes did not have the

   characteristics, benefits, or quantities as promised.


                                                     23
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 24 of 43




                                              COUNT IX
                                          California Subclass
                       Violation of California’s Consumers Legal Remedies Act,
                                 California Civil Code §§ 1750, et seq.
                                        (Injunctive Relief Only)

             118.   The California Plaintiff(s) identified above (“Plaintiff,” for purposes of this

   Count), individually and on behalf of the California Subclass, repeats and realleges the

   allegations contained in paragraphs 1 through 56 above of this complaint, as if fully alleged

   herein.

             119.   Plaintiff brings this claim individually and on behalf of the members of the

   proposed California Subclass arising from their purchases in California of Passes from

   Defendants.

             120.   Plaintiff and California Subclass Members are residents of California and

   consumers who paid fees for use of Defendants’ North American Ski Resorts for personal,

   family or household purposes. Plaintiff and the California Subclass Members are “consumers” as

   that term is defined by California’s Consumers Legal Remedies Act (“CLRA”) in Cal. Civ. Code

   § 1761(d).

             121.   Access to Defendants’ North American Ski Resorts that Plaintiff and the

   California Subclass Members purchased from Defendants was a “good” or “service” within the

   meaning of Cal. Civ. Code §§ 1761(a) and (b).

             122.   Defendants’ actions, representations, and conduct have violated, and continue to

   violate the CLRA, because they extend to transactions that intended to result, or which have

   resulted in, the sale of goods or services to consumers.

             123.   Defendants’ advertising and marketing that consumers would have “unlimited

   access” at their North American Ski Resorts into the 2020 summer and that their customers


                                                   24
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 25 of 43




   would have access to their North American Ski Resorts upon paying a fee is false and misleading

   to a reasonable consumer, including Plaintiff, because Defendants in fact closed all of their North

   American Ski Resorts effective March 15, 2020, about one-third short of the promised duration

   of the 2019-20 Ski Season, while continuing to retain the full price Class Members’ paid for

   Defendants’ Passes

             124.   California’s CLRA, Cal. Civ. Code § 1770(a)(5), prohibits “[r]epresenting that

   goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or

   quantities which they do not have or that a person has a sponsorship, approval, status, affiliation,

   or connection which he or she does not have.” By engaging in the conduct set forth herein,

   Defendants violated and continue to violate Section 1770(a)(5) of the CLRA, because

   Defendants’ conduct constitutes unfair methods of competition and unfair acts or practices, in

   that Defendants misrepresented the particular characteristics, benefits and quantities of the

   services.

             125.   Under the CLRA, Cal. Civ. Code § 1770(a)(7) prohibits representing that goods

   or services are of a particular standard, quality, or grade, or that goods are of a particular style or

   model, if they are of another. By engaging in the conduct set forth herein, Defendants violated

   and continue to violate Section 1770(a)(7) of the CLRA, because Defendants’ conduct

   constitutes unfair methods of competition and unfair or fraudulent acts or practices, in that

   Defendants’ actions in March 2020 in shuttering all of their North American Ski Resorts were

   contrary to the services advertised.

             126.   Plaintiff and the California Subclass Members acted reasonably when they

   purchased Defendants’ Passes on the belief that Defendants’ representations were true and

   lawful.


                                                     25
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 26 of 43




             127.   Plaintiff and the California Subclass Members suffered injuries caused by

   Defendants because: (a) they would not have purchased or paid for Defendants’ Passes absent

   Defendants’ representations and omission of a warning that they would retain 100% of Class

   Members’ Pass Holder fees while all their North American Ski Resorts are closed; (b) they would

   not have purchased Passes on the same terms absent Defendants’ representations and omissions;

   (c) they paid a price premium for Defendants’ Passes based on Defendants’ misrepresentations

   and omissions; and (d) Defendants’ Passes did not have the characteristics, benefits, or quantities

   as promised.

             128.   Under the CLRA, Civil Code § 1780(a), Plaintiff and Members of the California

   Subclass seek injunctive and equitable relief for Defendants’ violations of the CLRA. Plaintiff

   has mailed an appropriate demand letter consistent with California Civil Code § 1782(a). If

   Defendants fail to take corrective action within 30 days of receipt of the demand letter, Plaintiff

   will amend this complaint to include a request for damages as permitted by Civil Code §

   1782(d).

             129.   Wherefore, Plaintiff seeks injunctive and equitable relief for Defendants’

   violations of the CLRA.

                                               COUNT X
                                        Minnesota Subclass
                            Violation of Minnesota Consumer Fraud Act,
                    Minn. Stat. §§ 325F.68, et seq. a nd Minn. St at. § § 8.31, et seq.

             130.   T he Minnesota Plaintiff(s) identified above (“Plaintiff,” for purposes of this

   Count), individually and on behalf of the Minnesota Subclass, repeats and realleges the

   allegations contained in paragraphs 1 through 56 above of this complaint, as if fully alleged

   herein.




                                                    26
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 27 of 43




          131.    Plaintiff brings this claim individually and on behalf of the members of the

   proposed Minnesota Subclass arising from their purchases in Minnesota of Passes from

   Defendants.

          132.    Defendants, Plaintiff, and the Minnesota Subclass Members are each a “person”

   as defined by Minn. Stat. § 325F.68(3).

          133.    Defendants’ services available to purchasers of their Passes are “merchandise” as

   defined by Minn. Stat. § 325F.68(2).

          134.    Defendants engaged in “sales” as defined by Minn. Stat. § 325F.68(4).

          135.    Defendants engaged in false promises, misrepresentations, misleading statements,

   or deceptive practices in connection with the sale of merchandise, in violation of Minn. Stat. §

   325F.69(1), as described herein.

          136.    Defendants’ misrepresentations and omissions described herein were material

   because they were likely to deceive reasonable consumers.

          137.    Defendants intended to induce Plaintiff and the Minnesota Subclass Members to

   rely on their misrepresentations and omissions by representing, promoting, and advertising that

   purchasers of Defendants’ Passes would have unlimited, unrestricted skiing at Defendants’ North

   American Ski Resorts for the duration of the entire 2019-20 Ski Season through, at some resorts,

   August 2020.

          138.    Defendants’ misleading, or deceptive practices affected the public interest,

   including Minnesotans who purchased Passes from Defendants.

          139.    As a direct and proximate result of Defendants’ deceptive acts and practices,

   Plaintiff and the Minnesota Subclass Members have suffered and will continue to suffer injury,

   ascertainable losses of money or property, and monetary and non-monetary damages because: (a)


                                                 27
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 28 of 43




   they would not have purchased or paid for Defendants’ Passes absent Defendants’ representations

   and omission of a warning that they would retain 100% of Class Members’ Pass Holder fees

   while all their North American Ski Resorts are closed; (b) they would not have purchased Passes

   on the same terms absent Defendants’ representations and omissions; (c) they paid a price

   premium for Defendants’ Passes based on Defendants’ misrepresentations and omissions; and (d)

   Defendants’ Passes did not have the characteristics, benefits, or quantities as promised.

          140.    Plaintiff and the Minnesota Subclass Members seek all monetary and non-

   monetary relief allowed by law, including damages, injunctive or other equitable relief, and

   attorneys’ fees, disbursements, and costs.

                                           COUNT XI
                                       Minnesota Subclass
                  Violation of Minnesota Uniform Deceptive Trade Practices Act,
                                  Minn. Stat. §§ 325D.43, et seq.

          141.    The Minnesota Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

   individually and on behalf of the Minnesota Subclass, repeats and realleges the allegations

   contained in paragraphs 1 through 56 above of this complaint, as if fully alleged herein.

          142.    Plaintiff brings this claim individually and on behalf of the members of the

   proposed Minnesota Subclass arising from their purchases in Minnesota of Passes from

   Defendants.

          143.    Defendants engaged in deceptive trade practices in the course of their business, in

   violation of Minnesota’s Uniform Deceptive Trade Practices Act, Minn. Stat. § 325D.44,

   including, but not limited to, by advertising that purchasers of Defendants’ Passes would have

   unlimited, unrestricted skiing at Defendants’ North American Ski Resorts for the duration of the

   entire 2019-20 Ski Season through, at some resorts, August 2020




                                                   28
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 29 of 43




          144.    By engaging in deceptive trade practices in the course of their business and

   vocation, directly or indirectly affecting the people of Minnesota, Defendants violated Minn.

   Stat. § 325D.44, including the following provisions: representing that their goods and services

   had characteristics, uses, and benefits that they did not have, in violation of Minn. Stat. §

   325D.44(1)(5); representing that goods and services are of a particular standard or quality when

   they are of another, in violation of Minn. Stat. § 325D.44(1)(7); and engaging in other conduct

   which similarly creates a likelihood of confusion or misunderstanding, in violation of

   Minn. Stat. § 325D.44(1)(13).

          145.    Defendants’ representations and omissions were material because they were

   likely to deceive reasonable consumers.

          146.    Defendants intended to induce Plaintiff and the Minnesota Subclass Members to

   rely on their misrepresentations and omissions.

          147.    Defendants recklessly disregarded the rights of Plaintiff and the Minnesota

   Subclass Members.

          148.    As a direct and proximate result of Defendants’ deceptive trade practices,

   Plaintiff and the Minnesota Subclass Members suffered injuries to their legally protected

   interests, including because: (a) they would not have purchased or paid for Defendants’ Passes

   absent Defendants’ representations and omission of a warning that they would retain 100% of

   Class Members’ Pass Holder fees while all their North American Ski Resorts are closed; (b) they

   would not have purchased Passes on the same terms absent Defendants’ representations and

   omissions; (c) they paid a price premium for Defendants’ Passes based on Defendants’

   misrepresentations and omissions; and (d) Defendants’ Passes did not have the characteristics,

   benefits, or quantities as promised.


                                                     29
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 30 of 43




          149.    Plaintiff and the Minnesota Subclass Members seek all monetary and non-

   monetary relief allowed by law, including injunctive relief and attorneys’ fees and costs.

                                            COUNT XII
                                         Missouri Subclass
                          Violation of Missouri Merchandise Practices Act
                                   Mo. Rev. Stat. § 407.010 et seq.

          150.    The Missouri Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

   individually and on behalf of the Missouri Subclass, repeats and realleges the allegations

   contained in paragraphs 1 through 56 above of this complaint, as if fully alleged herein.

          151.    Plaintiff brings this claim individually and on behalf of the members of the

   proposed Missouri Subclass arising from their purchases in Missouri of Passes from Defendants.

          152.    Plaintiff, Missouri Subclass Members, and Defendants are each a “person” as

   defined by Mo. Rev. Stat. § 407.010(5).

          153.    Defendants advertised, offered, or sold goods or services in Missouri and engaged

   in trade or commerce directly or indirectly affecting the people of Missouri, as defined by Mo.

   Rev. Stat. § 407.010(4), (6) and (7).

          154.    Plaintiff and Missouri Subclass Members purchased goods or services from

   Defendants primarily for personal, family, or household purposes.

          155.    Defendants engaged in unlawful, unfair, and deceptive acts and practices, in

   connection with the sale or advertisement of merchandise in trade or commerce, in violation of

   Mo. Rev. Stat. § 407.020(1), as described herein.

          156.    Defendants’ unlawful, unfair, and deceptive acts and practices include accepting

   Plaintiffs’ and Class Members’ payments in full for the Passes, which were represented to allow

   Pass Holders the ability to ski and ride for the entire 2019-20 Ski Season, through, at some




                                                   30
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 31 of 43




   resorts, August 2020, but by prematurely closing their North American Ski Resorts and refusing

   to refund the fees paid by Plaintiffs and Class Members.

          157.    Defendants’ representations and omissions were material because they were likely

   to deceive reasonable consumers.

          158.    Plaintiff and the Missouri Subclass Members suffered injuries caused by

   Defendants because: (a) they would not have purchased or paid for Defendants’ Passes absent

   Defendants’ representations and omission of a warning that they would retain 100% of Class

   Members’ Pass Holder fees while all their North American Ski Resorts are closed; (b) they would

   not have purchased Passes on the same terms absent Defendants’ representations and omissions;

   (c) they paid a price premium for Defendants’ Passes based on Defendants’ misrepresentations

   and omissions; and (d) Defendants’ Passes did not have the characteristics, benefits, or quantities

   as promised.

          159.    Plaintiff and Missouri Subclass Members seek all monetary and non-monetary

   relief allowed by law, including actual damages, punitive damages, attorneys’ fees and costs,

   injunctive relief, and any other appropriate relief.

                                        COUNT XIII
                                      Montana Subclass
           Violation of Montana Unfair Trade Practices and Consumer Protection Act
                                 M.C.A. §§ 30-14-101, et seq.

          160.    The Montana Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

   individually and on behalf of the Montana Subclass, repeats and realleges the allegations

   contained in paragraphs 1 through 56 above of this complaint, as if fully alleged herein.

          161.    Plaintiff brings this claim individually and on behalf of the members of the

   proposed Montana Subclass arising from their purchases in Montana of Passes from Defendants.

          162.    Defendants are each a “person” as defined by MCA § 30-14-102(6).

                                                    31
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 32 of 43




          163.   Plaintiff and Montana Subclass Members are “consumers” as defined by M.C.A.

   § 30-14-102(1).

          164.   Defendants advertised, offered, or sold goods or services in Montana and engaged

   in trade or commerce directly or indirectly affecting the people of Montana, as defined by

   M.C.A. § 30- 14-102(8).

          165.   Defendants engaged in unfair and deceptive acts and practices in the conduct of

   trade or commerce, in violation M.C.A. § 30-14-103, as described herein.

          166.   Defendants’ representations and omissions were material because they were likely

   to deceive reasonable consumers.

          167.   Plaintiffs and the Montana Subclass Members acted reasonably when they

   purchased Defendants’ Passes based on their belief that Defendants’ representations were true

   and lawful.

          168.   Defendants’ actions violate t h e Montana Consumer Protection Act, and

   recklessly disregarded Plaintiffs’ and Class Members’ rights by accepting Plaintiffs’ and Class

   Members’ payments in full for the Passes, which were represented to allow Pass Holders the

   ability to ski and ride for the entire 2019-20 Ski Season, through, at some resorts, August 2020,

   but by prematurely closing their North American Ski Resorts and refusing to refund the fees paid

   by Plaintiffs and Class Members.

          169.   Defendants’ acts described above are unfair and offend public policy, and they are

   immoral, unethical, oppressive, unscrupulous, and substantially injurious to consumers.

          170.   Plaintiff and the Montana Subclass Members suffered injuries caused by

   Defendants because: (a) they would not have purchased or paid for Defendants’ Passes absent

   Defendants’ representations and omission of a warning that they would retain 100% of Class


                                                  32
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 33 of 43




   Members’ Pass Holder fees while all their North American Ski Resorts are closed; (b) they would

   not have purchased Passes on the same terms absent Defendants’ representations and omissions;

   (c) they paid a price premium for Defendants’ Passes based on Defendants’ misrepresentations

   and omissions; and (d) Defendants’ Passes did not have the characteristics, benefits, or quantities

   as promised.

             171.   Plaintiff and Montana Subclass Members seek all monetary and non-monetary

   relief allowed by law, including the greater of (a) actual damages or (b) statutory damages of

   $500, treble damages, restitution, attorneys’ fees and costs, injunctive relief, and other relief that

   the Court deems appropriate.

                                            COUNT XIV
                                          Nebraska Subclass
                           Violation of Nebraska Consumer Protection Act
                                  Neb. Rev. Stat. §§ 59-1601, et seq.

             172.   The Nebraska Plaintiff(s) identified above (“Plaintiff,” for purposes of this

   Count), individually and on behalf of the Nebraska Subclass, repeats and realleges the

   allegations contained in paragraphs 1 through 56 above of this complaint, as if fully alleged

   herein.

             173.   Plaintiff brings this claim individually and on behalf of the members of the

   proposed Nebraska Subclass arising from their purchases in Nebraska of Passes from

   Defendants.

             174.   Plaintiff, Nebraska Subclass Members, and Defendants are each a “person” as

   defined by Neb. Rev. Stat. § 59-1601(1).

             175.   Defendants advertised, offered, or sold goods or services and engaged in “trade”

   and “commerce” directly or indirectly affecting the people of Nebraska, as defined by Neb. Rev.

   Stat. § 59-1601(2).

                                                    33
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 34 of 43




          176.   The Passes are “assets” as defined by Neb. Rev. Stat. § 59-1601(3).

          177.   Defendants engaged in unfair and deceptive acts and practices in the conduct of

   trade or commerce, in violation of Neb. Rev. Stat. § 59-1602 as described herein.

          178.   Defendants’ representations and omissions were material because they were likely

   to deceive reasonable consumers.

          179.   Plaintiffs and the Nebraska Subclass Members acted reasonably when they

   purchased Defendants’ Passes based on their belief that Defendants’ representations were true

   and lawful.

          180.   Defendants’ actions violate Nebraska’s         Consumer Protection Act,        and

   recklessly disregarded Plaintiffs’ and Class Members’ rights by accepting Plaintiffs’ and Class

   Members’ payments in full for the Passes, which were represented to allow Pass Holders the

   ability to ski and ride for the entire 2019-20 Ski Season, through, at some resorts, August 2020,

   but by prematurely closing their North American Ski Resorts and refusing to refund the fees paid

   by Plaintiffs and Class Members.

          181.   Defendants’ acts described above are unfair and offend public policy, and they are

   immoral, unethical, oppressive, unscrupulous, and substantially injurious to consumers.

          182.   Plaintiff and the Nebraska Subclass Members suffered injuries caused by

   Defendants because: (a) they would not have purchased or paid for Defendants’ Passes absent

   Defendants’ representations and omission of a warning that they would retain 100% of Class

   Members’ Pass Holder fees while all their North American Ski Resorts are closed; (b) they would

   not have purchased Passes on the same terms absent Defendants’ representations and omissions;

   (c) they paid a price premium for Defendants’ Passes based on Defendants’ misrepresentations




                                                  34
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 35 of 43




   and omissions; and (d) Defendants’ Passes did not have the characteristics, benefits, or quantities

   as promised.

          183.    Plaintiff and Nebraska Subclass Members seek all monetary and non-monetary

   relief allowed by law, including injunctive relief, the greater of either (1) actual damages or (2)

   $2,000 each, civil penalties, and reasonable attorneys’ fees and costs.

                                           COUNT XV
                                        Nebraska Subclass
                   Violation of Nebraska Uniform Deceptive Trade Practices Act
                                  Neb. Rev. Stat. §§ 87-301, et seq.

          184.    The Nebraska Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

   individually and on behalf of the Nebraska Subclass, repeats and re-alleges the allegations

   contained in paragraphs 1 through 56 above of this complaint, as if fully alleged herein.

          185.    Plaintiff brings this claim individually and on behalf of the members of the

   proposed Nebraska Subclass arising from their purchases in Nebraska of Passes from

   Defendants.

          186.    Plaintiff, Nebraska Subclass Members, and Defendants are each a “person” as

   defined by Neb. Rev. Stat. § 87-301(19).

          187.    Defendants engaged in deceptive trade practices in the course of their business, in

   violation of Nebraska’s Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-302,

   including, but not limited to, by advertising that purchasers of Defendants’ Passes would have

   unlimited, unrestricted skiing at Defendants’ North American Ski Resorts for the duration of the

   entire 2019-20 Ski Season through, at some resorts, August 2020.

          188.    By engaging in deceptive trade practices in the course of their business and

   vocation, directly or indirectly affecting the people of Nebraska, Defendants violated Neb.

   Rev. Stat. § 87-302, including the following provisions: representing that their goods and

                                                   35
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 36 of 43




   services had characteristics, uses, and benefits that they did not have, in violation of Neb. Rev.

   Stat. § 87-302(a)(5); and representing that goods and services are of a particular standard or

   quality when they are of another, in violation of Neb. Rev. Stat. § 87-302(a)(8).

          189.    Defendants’ representations and omissions were material because they were

   likely to deceive reasonable consumers.

          190.    Defendants recklessly disregarded the rights of Plaintiff and the Nebraska

   Subclass Members.

          191.    As a direct and proximate result of Defendants’ deceptive trade practices,

   Plaintiff and the Nebraska Subclass Members suffered injuries to their legally protected interests,

   including because: (a) they would not have purchased or paid for Defendants’ Passes absent

   Defendants’ representations and omission of a warning that they would retain Plaintiff’s and Class

   Members’ Pass Holder fees while all North American Ski Resorts are closed; (b) they would not

   have purchased Passes on the same terms absent Defendants’ representations and omissions; (c)

   they paid a price premium for Defendants’ Passes based on Defendants’ misrepresentations and

   omissions; and (d) Defendants’ Passes did not have the characteristics, benefits, or quantities as

   promised.

          192.    Plaintiff and the Nebraska Subclass Members seek all monetary and non-

   monetary relief allowed by law, including injunctive relief and attorneys’ fees and costs.

                                           COUNT XVI
                                           Ohio Subclass
                        Violation of the Ohio Consumer Sales Practices Act,
                                 Ohio Rev. Code §§ 1345.01, et seq.

          193.    The Ohio Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

   individually and on behalf of the Ohio Subclass, repeats and re-alleges the allegations contained

   in paragraphs 1 through 56 above of this complaint, as if fully alleged herein.

                                                   36
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 37 of 43




          194.    Plaintiff brings this claim individually and on behalf of the members of the

   proposed Ohio Subclass arising from their purchases in Ohio of Passes from Defendants.

          195.    Plaintiff and Ohio Subclass Members are “persons,” as defined by Ohio Rev.

   Code § 1345.01(B).

          196.    Defendants are “suppliers” engaged in “consumer transactions,” as defined by

   Ohio Rev. Code §§ 1345.01(A) & (C).

          197.    Defendants advertised, offered, or sold goods or services in Ohio and engaged in

   trade or commerce directly or indirectly affecting the people of Ohio.

          198.    Defendants engaged in unfair and deceptive acts and practices in connection with

   a consumer transaction, in violation of Ohio Rev. Code §§ 1345.02(A), including: representing

   that their goods, services, and intangibles had performance characteristics, uses, and benefits that

   it did not have, in violation of Ohio Rev. Code § 1345.02(B)(1); and representing that their

   goods, services, and intangibles were of a particular standard or quality when they were not, in

   violation of Ohio Rev. Code § 1345.02(B)(2).

          199.    Defendants’ representations and omissions were material because they were likely

   to deceive reasonable consumers.

          200.    Defendants recklessly disregarded the rights of Plaintiff and the Ohio Subclass

   Members.

          201.    Defendants’ unfair and deceptive acts and practices complained of herein affected

   the public interest, including the numerous Ohioans who purchased the Passes.

          202.    As a direct and proximate result of Defendants’ deceptive trade practices,

   Plaintiff and the Ohio Members suffered injuries to their legally protected interests, including

   because: (a) they would not have purchased or paid for Defendants’ Passes absent Defendants’


                                                   37
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 38 of 43




   representations and omission of a warning that they would retain Plaintiff’s and Class Members’

   Pass Holder fees while all North American Ski Resorts are closed; (b) they would not have

   purchased Passes on the same terms absent Defendants’ representations and omissions; (c) they

   paid a price premium for Defendants’ Passes based on Defendants’ misrepresentations and

   omissions; and (d) Defendants’ Passes did not have the characteristics, benefits, or quantities as

   promised.

          203.    Plaintiff and the Ohio Subclass Members seek all monetary and non-monetary

   relief allowed by law, including declaratory and injunctive relief, the greater of actual and treble

   damages or statutory damages, attorneys’ fees and costs, and any other appropriate relief.

                                           COUNT XVII
                                           Ohio Subclass
                        Violation of the Ohio Deceptive Trade Practices Act,
                                 Ohio Rev. Code §§ 4165.01, et seq.

          204.    The Ohio Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

   individually and on behalf of the Ohio Subclass, repeats and re-alleges the allegations contained

   in paragraphs 1 through 56 above of this complaint, as if fully alleged herein.

          205.    Plaintiff brings this claim individually and on behalf of the members of the

   proposed Ohio Subclass arising from their purchases in Ohio of Passes from Defendants.

          206.    Plaintiff, Ohio Subclass Members, and Defendants are each a “person” as defined

   by Ohio Rev. Code § 4165.01(D).

          207.    Defendants engaged in deceptive trade practices in the course of their business, in

   violation of Ohio’s Deceptive Trade Practices Act, Ohio Rev. Code § 4165.02, including, but

   not limited to, by accepting Plaintiffs’ and Class Members’ payments in full for the Passes,

   which were represented to allow Pass Holders the ability to ski and ride for the entire 2019-20




                                                   38
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 39 of 43




   Ski Season, through, at some resorts, August 2020, but by prematurely closing their North

   American Ski Resorts and refusing to refund the fees paid by Plaintiffs and Class Members.

          208.    By engaging in deceptive trade practices in the course of their business and

   vocation, directly or indirectly affecting the people of Ohio, Defendants violated Ohio Rev.

   Code § 4165.02, including the following provisions: representing that their goods and services

   had characteristics, uses, and benefits that they did not have, in violation of Ohio Rev. Code §

   4165.02(A)(7); and representing that goods and services are of a particular standard or quality

   when they are of another, in violation of Ohio Rev. Code § 4165.02(A)(9).

          209.    Defendants’ representations and omissions were material because they were

   likely to deceive reasonable consumers.

          210.    Defendants recklessly disregarded the rights of Plaintiff and the Ohio Subclass

   Members.

          211.    As a direct and proximate result of Defendants’ deceptive trade practices,

   Plaintiff and the Ohio Subclass Members suffered injuries to their legally protected interests,

   including because: (a) they would not have purchased or paid for Defendants’ Passes absent

   Defendants’ representations and omission of a warning that they would retain Plaintiff’s and Class

   Members’ Pass Holder fees while all North American Ski Resorts are closed; (b) they would not

   have purchased Passes on the same terms absent Defendants’ representations and omissions; (c)

   they paid a price premium for Defendants’ Passes based on Defendants’ misrepresentations and

   omissions; and (d) Defendants’ Passes did not have the characteristics, benefits, or quantities as

   promised.




                                                  39
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 40 of 43




           212.    Plaintiff and the Ohio Subclass Members seek all monetary and non-monetary

   relief allowed by law, including injunctive relief, actual damages, attorneys’ fees, and any other

   relief that is just and proper.

                                            COUNT XVIII
                                         Wisconsin Subclass
                      Violation of the Wisconsin Deceptive Trade Practices Act,
                                      Wis. Stat. §§ 100.18, et seq.

           213.    The Wisconsin Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

   individually and on behalf of the Wisconsin Subclass, repeats and re-alleges the allegations

   contained in paragraphs 1 through 56 above of this complaint, as if fully alleged herein.

           214.    Plaintiff brings this claim individually and on behalf of the members of the

   proposed Wisconsin Subclass arising from their purchases in Wisconsin of Passes from

   Defendants.

           215.    Plaintiff and Wisconsin Subclass Members are members of “the public,” as that

   term is used in Wis. Stat. § 100.18(1).

           216.    Defendants are each a “person, firm, corporation or association,” as those terms

   are used in Wis. Stat. § 100.18(1).

           217.    With intent to sell, distribute, or increase consumption of merchandise, services,

   or anything else offered by Defendants to members of the public for sale, use, or distribution,

   Defendants made, published, circulated, placed before the public or caused (directly or

   indirectly) to be made, published, circulated, or placed before the public in Wisconsin

   advertisements, announcements, statements, and representations to the public which contained

   assertions, representations, or statements of fact which are untrue, deceptive, and/or misleading,

   in violation of Wis. Stat. § 100.18(1).




                                                    40
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 41 of 43




          218.    Defendants’ untrue, deceptive, and/or misleading communications included, but

   are not limited to, representing that they would allow Pass Holders to ski and ride for the entire

   2019-20 Ski Season, through, at some resorts, August 2020, but by prematurely closing their

   North American Ski Resorts and refusing to refund the fees paid by Plaintiffs and Class

   Members.

          219.    Defendants’ representations and omissions were material because they were

   likely to deceive reasonable consumers.

          220.    Defendants intended to induce Plaintiff and the Wisconsin Subclass Members to

   rely on their misrepresentations and omissions and they did rely by purchasing the Passes.

          221.    As a direct and proximate result of Defendants’ deceptive trade practices,

   Plaintiff and the Wisconsin Subclass Members suffered injuries to their legally protected

   interests, including because: (a) they would not have purchased or paid for Defendants’ Passes

   absent Defendants’ representations and omission of a warning that they would retain Plaintiff’s

   and Class Members’ Pass Holder fees while all North American Ski Resorts are closed; (b) they

   would not have purchased Passes on the same terms absent Defendants’ representations and

   omissions; (c) they paid a price premium for Defendants’ Passes based on Defendants’

   misrepresentations and omissions; and (d) Defendants’ Passes did not have the characteristics,

   benefits, or quantities as promised.

          222.    Plaintiffs and the Wisconsin Subclass Members seek all monetary and non-

   monetary relief allowed by law, including injunctive relief and attorneys’ fees and costs.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seek

   judgment against Defendants, as follows:



                                                   41
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 42 of 43




        a)    For an order certifying the Class under Rule 23 of the Federal Rules of Civil

              Procedure and naming Plaintiffs as representatives of the Class and Plaintiffs’

              attorneys as Class Counsel to represent the Class Members;

        b)    For an order certifying the Subclasses under Rule 23 of the Federal Rules of Civil

              Procedure, naming the Illinois Plaintiffs as representative of the Illinois Subclass,

              naming the California Plaintiffs as representative of the California Subclass,

              naming the Minnesota Plaintiffs as representative of the Minnesota Subclass,

              naming the Missouri Plaintiff as representative of the Missouri Subclass, naming

              the Montana Plaintiff as representative of the Montana Subclass, naming the

              Nebraska Plaintiff as representative of the Nebraska Subclass, naming the Ohio

              Plaintiffs as representative of the Ohio Subclass, naming the Wisconsin Plaintiffs

              as representative of the Wisconsin Subclass, and Plaintiffs’ attorneys as Class

              Counsel to represent the Subclass Members.

        c)    For an order declaring that Defendants’ conduct violates the statutes and laws

              referenced herein;

        d)    For an order finding in favor of Plaintiffs, the Class, and the Subclasses, on all

              counts asserted herein;

        e)    For compensatory damages in an amount to be determined by the Court and/or

              jury;

        f)    For prejudgment and post-judgment interest on all amounts awarded;

        g)    For an order of restitution and all other forms of equitable monetary relief;

        h)    For injunctive relief as pleaded or as the Court may deem proper; and




                                               42
Case 1:20-cv-01057-RM-SKC Document 55 Filed 07/13/20 USDC Colorado Page 43 of 43




            i)       For an order awarding Plaintiffs and the Class their reasonable attorneys’ fees and

                     expenses and costs of suit.

                                             JURY DEMAND

            Plaintiffs demand a trial by jury on all causes of action and issues so triable.


                                                   HELLMUTH & JOHNSON, PLLC


   Dated:        July 13, 2020               By:    s/Richard M. Hagstrom
                                                   Richard M. Hagstrom (MN #39445)
                                                   Michael R. Cashman (MN #206945)
                                                   Gregory S. Otsuka (MN #397873)
                                                   Not admitted in District of Colorado
                                                   Daniel K. Asiedu (MN #399151)
                                                   Not admitted in District of Colorado
                                                   Faline M. Williams (MN #400292)
                                                   (Not admitted in District of Colorado)
                                                   8050 West 78th Street
                                                   Edina, Minnesota 55439
                                                   Telephone: (952) 941-4005
                                                   Facsimile: (952) 941-2337
                                                   Email: rhagstrom@hjlawfirm.com
                                                          mcashman@hjlawfirm.com
                                                          gotsuka@hjlawfirm.com
                                                          dasiedu@hjlawfirm.com
                                                          fwilliams@hjlawfirm.com




                                                     43
